DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the imaging unit in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	According to the specification, the following structures are disclosed as corresponding to the claimed imaging unit of claim 9: charge-coupled device1 [pp. 7, lines 6-9: “Imaging unit 121 forms an optical image of a subject on an image pickup device such as a charge-coupled device (CCD), and the image pickup device converts the optical image into image data.”].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites an image processor that determines a connection state of the external device to the power supply port based on the image data.  The specification fails to provide adequate written description of an image processor that is capable for performing the recited functions.  Although the specification discloses an image processor, it fails to provide any teaching regarding structure or features of an image processor that would enable the processor to perform the recited functions.  Fig. 2 and 6 show an image processor 132, but it is disclosed in an abstract fashion, without regards to its internal structure or composition.  The specification is completely silent regarding specific structures capable of performing the recited functions.
The broadest reasonable interpretation (BRI) of an image processor may include a general purpose processor that is programmed with an algorithm to perform the recited functions (MPEP 2161.01(I)).  In order to support such an interpretation, the specification would need to provide a clear teaching of such an algorithm, as a general purpose processor is not typically known to be capable of performing such functions without programming.  However, no algorithm is disclosed.  Pp. 10-13 provide a discussion of techniques that may be employed to 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites an image processor that determines a connection state of the external device to the power supply port based on the image data.  The specification fails to provide adequate written description of an image processor that is capable for performing the recited functions.  The claims are therefore indefinite because it is unclear how the image processor functions are performed without adequate teaching of the structures or processes that carry out the recited functions.  Nor is understood how a general purpose processor would be capable of performing the recited functions without specific programming.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a mental process comprising “determining a connection state of an external device to a power supply port based on image data”.  The claimed determination is a mental process that can be performed entirely in the human mind.  For example, it is readily apparent that a person could visually observe a power supply port and mentally determine whether or not a cable is connected to the port.  Alternatively, a person could observe a video or photographic image of a power supply port and make the same determination.  Regardless of the medium by which the visual information is conveyed to the person, the mental determination is the same.   
The additional elements recited in the claim fail to integrate the mental process into a practical application.  Acquiring image data represents insignificant extra-solution activity, as it amounts to mere gathering of data (MPEP 2106.05(g)).  Controlling power supply from the port based on the connection state determination represents mere instructions to apply the judicial exception.  Claim 1 recites that, upon determination of a connection state, the method executes a step of “controlling power supply from the power supply port” without any further recitation of how the power control is accomplished.  This provides a general idea of a solution or outcome without any mechanism for accomplishing it, and is equivalent to mere instructions to apply the judicial exception (MPEP 2106.05(f)). 
For similar reasons, the claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously indicated, the additional elements represent insignificant extra-solution activity and mere instructions to apply (MPEP 2106.05(d)(II)).  Additionally, the step of controlling power supply from a power supply port based on a connection state is well-understood, routine, and conventional activity as attested to in the prior art.  Tsai et al., U.S. Patent Application Publication No. 2015/0121095, teaches that controlling a supply of power to a USB port based upon detecting a device connection is part of the USB standard [para. 0026: “The control unit 110 can detect the device connected to any one of the USB ports 140-145 as one of a standard downstream port (SDP), a charging downstream port (CDP) and a dedicated charging port (DCP), and the control unit 110 can manage the power transmitted/supplied by the USB ports 140-145 according to a general USB standard or a USB BC standard.”].  The Examiner submits that functions described in the USB standard are well-understood, routine, and conventional by definition, since they describe the behavior that all devices must conform to when adopting the standard.
Similar reasoning may be applied to claims 2-8.  The additional elements fail to integrate the abstract idea into a practical application because they provide a general idea of a solution or outcome without any mechanism for accomplishing it (claims 2-5).  Claims 6-8 represent additional mental process steps because the criteria recited can be evaluated in the human mind.
Claim 9 recites the same functions as claim 1 and is rejected on the same basis.  The additional structural components recited in the claim (power supply port, imaging unit, image processor, power controller) fail to integrate the judicial exception into a practical application because they merely link the judicial exception to a particular technological environment or field of use, and do not apply the judicial exception with a particular machine.  The recited 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stollberg, U.S. Patent No. 8,466,802, discloses a system that employs a camera for identifying a connection point in an electrical control or switchgear cabinet, and generates an alarm if a detected connection point deviates from a prescribed connection point.
Briggs et al., U.S. Patent No. 6,963,986, discloses a system that detects power requirements for two more attached devices, and limits the power for one or more devices if a power limit is exceeded.
Johnson, U.S. Patent Application Publication No. 2012/0198119, employs a charge status indicator to monitor a port and provide a visual indicator of device connection and charging status.
Slaby et al., U.S. Patent No. 8,397,982, discloses a system that identifies a docking station connected to a device based in an image of an identifier associated with the docking station.
Binder, U.S. Patent Application Publication No. 2013/0044198, discloses a system that employs image detection to determine a human presence and provide power to a device.

The following references are broadly directed towards systems that employ power management of connected devices:
Korcharz et al., U.S. Patent Application Publication No. 2007/0121929,
Harris, U.S. Patent Application Publication No. 2013/0238920,
Liu et al., U.S. Patent Application Publication No. 2020/0287403,
Chen et al., U.S. Patent Application Publication No. 2017/0214533.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the claims are not rejected on the basis of 112(f).  The Office Action is establishing that 112(f) interpretation is in effect, and has identified the structure in the specification that corresponds to the claimed functions.